Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 09/20/2019.
Claims 1-12 are pending.
Claims 1-12 are rejected.

Claim Objections
Claims 2, 7, and 10 are objected to because of the following informalities:
Claims 2 and 10 recite analogous typos stating “[claim 10] wherein the predetermined range is set based on an increase amount of the first feature amount that satisfies a condition that an [the – claim 2] increase amount of signal delay when the first feature amount is increased is smaller than the is increase amount of signal delay when the number of logic stages is increased by one”. 
An optional way to amend this to improve clarity and avoid future 112(b) issues would analogously read “[claim 10] wherein the predetermined range is set based on an increase amount of signal delay of the first feature amount that satisfies a condition that the [the – claim 2] increase amount of signal delay when the first feature amount is increased, is smaller than the increase amount of signal delay when the number of logic stages is increased by one”.
Claim 7 recites “wherein when classifying the plurality of paths into the plurality of classes, the processor is configured to classify paths which are classified into a range among the plurality of ranges and have a same second feature amount, among the plurality of paths, into a class among the plurality of classes”. 
An optional way to amend this to improve clarity would read “wherein when classifying the plurality of paths into the plurality of classes, the processor is configured to classify paths, which are classified into a range among the plurality of ranges and have a same second feature amount[[,]] among the plurality of paths, into a class among the plurality of classes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, and 11-12 analogously recite the limitations " classify a plurality of paths into a plurality of ranges which are divided in a predetermined range unit” [claims 1 and 11-12] and “dividing each axis in the predetermined range unit” [claim 4]. Applicant’s spec, paragraphs 0067, 0072, 0075, 0128, and 0131 analogously state “The plurality of ranges includes a range in the plane coordinate system, which is obtained by dividing each of two axes of the plane coordinate system into predetermined range units”, but it is remains unclear if the “predetermined range unit” performing the stated dividing. Examiner notes this may be unclear language to convey that the claimed paths or ranges are previously divided among quadrants in a graphical range (or predetermined range unit as claimed), but it remains unclear which one of the paths or ranges are divided, and if the “unit” is merely a graphical range, a hardware component performing the dividing, or software executing on hardware to perform the dividing. To avoid future 112(f) interpretations concerning the “predetermined range unit” performing the step of dividing, the Examiner encourages the applicant to amend the claim language as necessary.
Dependent claims 2-10 are also subsequently rejected in view of above listed claim 1 deficiencies. 

Claim 10 recites the limitations “the predetermined range” with insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "wherein the predetermined range is set based on an increase amount of the first feature amount that satisfies a condition that an increase amount of signal delay when the first feature amount is increased is smaller than the is increase amount of signal delay when the number of logic stages is increased by one”, but it is unclear to the examiner if “an increase amount of signal delay” is meant to refer to the “an increase amount of the first feature amount” or a different “increase amount”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claim 5 states a limitation of “wherein the second feature amount includes at least one of the number of registers of the path, a number of lookup tables of the path, and a frequency of a signal of the path”, which fails to further limit the limitations of independent claim 1, which states the limitation of “a second feature amount that includes a number of registers of the path”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 11-12 are respectively drawn to a system, method, and non-transitory computer readable storage medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1 and 11-12 recite the following, or analogous, limitations “classify a plurality of paths into a plurality of ranges which are divided in a predetermined range unit and related to a coordinate value, based on a first feature amount that includes the coordinate value of a path of the plurality of paths; classify the plurality of paths into a plurality of classes, based on a result of classifying the plurality of paths into the plurality of ranges and a second feature amount that includes a number of registers of the path; extract the path that has a maximum number of logic stages in each of the plurality of classes; and generate a timing path learning model that outputs a maximum limit value of a number of logic stages of a target path according to the first feature amount of the target path, based on training data that includes the number of logic stages and the first feature amount of the extracted path”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind or with the aid of pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “a memory; and a processor coupled to the memory”, “by a processor”, “computer-readable non-transitory recording medium”, and “a computer” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can:
mentally and/or with the aid of pen and paper classify a plurality of paths into a plurality of ranges which are divided in a predetermined range unit and related to a coordinate value, based on a first feature amount that includes the coordinate value of a path of the plurality of paths (e.g. by thinking of/writing out routes and an associated time to travel each route, then cluster the routes based on time in a coordinate system), 
mentally and/or with the aid of pen and paper classify the plurality of paths into a plurality of classes, based on a result of classifying the plurality of paths into the plurality of ranges and a second feature amount that includes a number of registers of the path (e.g. by thinking of/writing out an associated label for each route based on the plotted coordinate system results and amount of registers in the path), 
mentally and/or with the aid of pen and paper extract the path that has a maximum number of logic stages in each of the plurality of classes (e.g. by thinking of/writing out the path that has the most logic instances associated with each label), 
mentally and/or with the aid of pen and paper generate a timing path learning model that outputs a maximum limit value of a number of logic stages of a target path according to the first feature amount of the target path, based on training data that includes the number of logic stages and the first feature amount of the extracted path (e.g. by mentally/writing out an algorithmic model type equation, from a route’s travel time and logic instances, that outputs the most possible number of logic instances allowable of a route based on the determined time to travel the route).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1 and 11-12 include additional elements, “a memory; and a processor coupled to the memory”, “by a processor”, “computer-readable non-transitory recording medium”, and “a computer”, however the recitations of these elements are at a high level of generality, amount mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “a memory; and a processor coupled to the memory”, “by a processor”, “computer-readable non-transitory recording medium”, and “a computer”), or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “a memory; and a processor coupled to the memory”, “by a processor”, “computer-readable non-transitory recording medium”, and “a computer” to perform the steps of “classify”, “classify” again, “extract, and “generate” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1 and 11-12 are not patent eligible.
Dependent claims 2-10 are also ineligible for the same reasons given with respect to claims 1 and 11-12.  The dependent claims describe additional mental processes:
mentally set the predetermined range unit based on an increase amount of the first feature amount that satisfies a condition that the increase amount of signal delay when the first feature amount is increased is smaller than the increase amount of signal delay when the number of logic stages is increased by one (claim 2) (e.g. by thinking of/writing out finding the required amount of values for the grid to plot the data by determining the delay time of a route meets a comparison function comprising when the logic instance of the route is increased, the delay time meets the criteria of the comparison)
mentally note the first feature amount is an amount obtained by statistically processing the coordinate value of the path (claim 3) (e.g. by mentally/writing out a calculation of the coordinate system for the time to travel the route statistically)
mentally note the coordinate value of the path includes a coordinate value of each of two axes of a plane coordinate system, and the first feature amount includes an amount obtained by statistically processing the coordinate value of the path for each axis, and wherein the plurality of ranges include a range in the plane coordinate system obtained by dividing each axis in the predetermined range unit (claim 4) (e.g. by mentally/writing out the coordinate system is divided into quadrants where each plotted route has a location in the grid, calculating a statistic for the route to get the associated time, and finding the required amount of values for the grid to plot the data by a division function)
mentally note the second feature amount includes at least one of the number of registers of the path, a number of lookup tables of the path, and a frequency of a signal of the path (claim 5) (e.g. by thinking of/writing out the number of LUTs and determined frequency in a route)
mentally note the plurality of paths are timing paths that satisfy a predetermined timing constraint (claim 6) (e.g. by thinking of/writing out the total delay time for traveling a path compared to a max allowed delay)
mentally note when classifying the plurality of paths into the plurality of classes, the processor is configured to classify paths which are classified into a range among the plurality of ranges and have a same second feature amount, among the plurality of paths, into a class among the plurality of classes (claim 7) (e.g. by thinking of/writing out a label for each route based on time to travel the route and number of LUTs/frequency in the route)
mentally classify the plurality of paths into a plurality of groups based on the second feature amount; classify one or more paths in a group of the plurality of groups into the plurality of ranges based on the first feature amount; and classify the one or more paths in the group into the plurality of classes based on a result of classifying the one or more paths in the group into the plurality of ranges (claim 8) (e.g. by thinking of/writing out a label for each route based on the number of LUTs/frequency in the route, label the routes based on travel time of the route, and label the routes based on the travel time label results)
mentally note the path is implemented in an element, and the path is any of a route between registers on a circuit in the element, a route from an input terminal to a register on the circuit, and a route from a register to an output terminal on the circuit (claim 9) (e.g. by thinking of/writing out the route is in an FPGA and between registers)
mentally note the predetermined range is set based on an increase amount of the first feature amount that satisfies a condition that an increase amount of signal delay when the first feature amount is increased is smaller than the is increase amount of signal delay when the number of logic stages is increased by one (claim 10) (e.g. by thinking of/writing out finding the required amount of values for the grid to plot the data by determining the delay time of a route meets a comparison function comprising when the logic instance of the route is increased, the delay time meets the criteria of the comparison).
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 2 and 7-8  recitation of “the processor” for performing the steps of the claims is again recited at a high level, and amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to perform the steps of in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components, are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-10 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (“Recycled FPGA Detection Using Exhaustive LUT Path Delay Characterization”, 2016) hereinafter Alam, in view of Farashahni et al (“FPGA based fast and high-throughput 2-slow retiming 128-bit AES encryption algorithm”, 2014) hereinafter Farashahni, in view of Pui et al (“Clock-Aware UltraScale FPGA Placement with Machine Learning Routability Prediction”, 2017) hereinafter Pui.
Regarding claims 1, 11, and 12, Alam teaches an information processing apparatus comprising: a memory; and a processor coupled to the memory, a generation method of a timing path learning model, a computer-readable non-transitory recording medium having stored therein a program that causes a computer to execute a procedure, the procedure comprising (sections 1 and 6 teach executing FPGA circuitry calculations in “HSPICE” which is known to be executed on a computer that includes one or more processors communicatively coupled to a memory for executing instructions in order to perform the embodiments of the disclosure): 
classify a plurality of paths into a plurality of ranges which are divided in a predetermined range unit and related to a coordinate value, based on a first feature amount that includes the coordinate value of a path of the plurality of paths (abstract and section 3 teach “This work focuses on characterizing delay variations of all the possible paths regardless of unused, partially used and fully used LUTs [look-up tables] (based on a first feature amount that includes the coordinate value of a path of the plurality of paths) that helps to better differentiate between unused and recycled FPGAs”, where “[t]he proposed mapping targets all paths of LUTs and forms a frequency array” (classify a plurality of paths into a plurality of ranges). Section 5 teaches “The features in our training set are the frequencies of all paths collected from golden (known unused) FPGAs”, the “One class classifier maps training data into high dimensional feature (H) space via a kernel function and finds the maximal margin hyperplane from the origin iteratively (which are divided in a predetermined range unit and related to a coordinate value)…This method can be imagined as a regular two-class SVM”, and determining the “distance from the hyperplane to the origin”. Additionally, the training data can be plotted in clusters using “k-means” (classify a plurality of paths into a plurality of ranges which are divided in a predetermined range unit and related to a coordinate value)); 
classify the plurality of paths into a plurality of classes, based on a result of classifying the plurality of paths into the plurality of ranges and a second feature amount  (section 5 teaches “The features in our training set are the frequencies of all paths collected from golden (known unused) FPGAs”, the “One class classifier maps training data into high dimensional feature (H) space via a kernel function and finds the maximal margin hyperplane from the origin iteratively…This method can be imagined as a regular two-class SVM”, calculate the “distance from the hyperplane to the origin” (based on a result of classifying the plurality of paths into the plurality of ranges), and determine a label for the data as “recycled” or “unused ”(classify the plurality of paths into a plurality of classes). Additionally, the training data of path frequencies (based on…a second feature amount) can be plotted in clusters using “k-means” (based on a result of classifying the plurality of paths into the plurality of ranges) and the data is then associated with the cluster “decision label (unused or recycled)” (classify the plurality of paths into a plurality of classes)); 
extract the path that has a maximum number of logic stages in each of the plurality of classes (sections 5-6 and Figs. 2-7 teach “We placed 7-stage ROs that provided 8 paths…for 4-input LUTs”, where “Each RO had 7 stages and was placed in a CLB…” (that has a maximum number of logic stages) in recycled and unused types (in each of the plurality of classes), “measured the frequency array of each ROs” for training of “aged path” data (extract the path), and training the classifiers on the array data for determining “recycled or unused”); and 
generate a timing path learning model that outputs a maximum limit value of a number of logic stages of a target path according to the first feature amount of the target path, based on training data that includes the number of logic stages and the first feature amount of the extracted path (sections 5-6 and Figs. 2-7 teaches “The features in our training set are the [path delay/frequency information] of all paths collected from golden (known unused) FPGAs (based on training data that includes…the first feature amount of the extracted path)” and determined “ROs that provided 8 paths…for 4-input LUTs” (based on training data that includes the number of logic stages).  “Based on the training set, the SVM creates a decision model (generate a timing path learning model) which predicts the label of the test data given test data has the same attributes as the training data.” The model is taught to calculate an intermediate output value of “D(St)” (that outputs a maximum limit value of a number of logic stages of a target path) of the feature vector (according to the first feature amount of the target path) in order to determine the classification label output).

However, Alam does not explicitly teach a second feature amount that includes a number of registers of the path.
Farashahni teaches a second feature amount that includes a number of registers of the path (abstract and section 3 teach “[t]he complexity of the C-slow retiming on FPGA is to find the best register allocation in the data path of the design so that by increasing the number of registers (a second feature amount that includes a number of registers of the path), relocation of the registers to balance the AES architecture be in the best mode, and the critical path be optimally pipelined and improved”, wherein “[e]ach edge has a weight w(euv) that represents the number of registers (a second feature amount that includes a number of registers of the path) between the output of gate u and input gate v”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Farashahni’s teachings of determining the number of registers to be used on FPGA paths into Alam’s teaching of analyzing FPGA path frequencies in order for accurate model classification use in order “to balance the AES architecture be in the best mode, and the critical path be optimally pipelined and improved” (Farashahni, abstract and section 3).
Further, Alam at least implies an information processing apparatus comprising: a memory; and a processor coupled to the memory, a generation method of a timing path learning model, a computer-readable non-transitory recording medium having stored therein a program that causes a computer to execute a procedure, the procedure comprising (see mappings above), and generate a timing path learning model that outputs a maximum limit value of a number of logic stages of a target path according to the first feature amount of the target path, based on training data that includes the number of logic stages and the first feature amount of the extracted path (see mappings above); however Pui teaches an information processing apparatus comprising: a memory; and a processor coupled to the memory, a generation method of a timing path learning model, a computer-readable non-transitory recording medium having stored therein a program that causes a computer to execute a procedure, the procedure comprising (section 7 teaches the program of algorithmic operations for “[t]he experiments were performed on a 64-bit Linux workstation with Intel Xeon 3.7GHz CPU and 16GB memory”), and 
generate a timing path learning model that outputs a maximum limit value of a number of logic stages of a target path according to the first feature amount of the target path, based on training data that includes the number of logic stages and the first feature amount of the extracted path (section 2 teaches “Due to the internal wires inside a SLICE, routing the nets between two connected LUT and FF in the same site may use less routing resources”. Section 5 teaches “leverage machine learning to build a congestion model” (generate a timing path learning model), where “the FPGA is divided into global routing cells (gcells)…For each site (target path), the values of its features (according to the first feature amount of the target path) are equal to those of the gcell covering it and a machine learning-based model is used to predict the routing congestion of each site. In our congestion models, the predicted congestion value represents the percentage of routing resources (that outputs a maximum limit value of a number of logic stages) used in that site (of a target path)”. Further, “[t]o train the models, we extract the feature vectors from the placement and obtain the congestion estimation values from Vivado” of routing resources (based on training data that includes the number of logic stages and the first feature amount of the extracted path)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify analyzing FPGA path frequencies in order for accurate model classification use, as taught by Alam as modified by determining the number of registers to be used on FPGA paths as taught by Farashahni, to include system architecture and FPGA routing component congestion predictions by a “machine learning-based model” as taught by Pui in order to improve “machine learning” model predictions for FPGA components and routings (Pui, sections 2, 5, and 8).

Regarding claims 2 and 10, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein the processor is further configured to: set the predetermined range unit based on an increase amount of the first feature amount that satisfies a condition that the [claim 10 - an] increase amount of signal delay when the first feature amount is increased is smaller than the increase amount of signal delay when the number of logic stages is increased by one (Alam, abstract and sections 3 and 5-6 teach plotting the path frequency and delay variation data into “a higher dimensional space” for “hyperplane” computations among the plotted distribution (predetermined range unit), and plotting the path frequency and delay variation data into a clustering space (predetermined range unit) to find cluster center distances among separate clusters and associated map labels to the path frequency and delay variation data. Further it is taught that “This work focuses on characterizing delay variations of all the possible paths regardless of unused, partially used and fully used LUTs [look-up tables] (based on a first feature amount) that helps to better differentiate between unused and recycled FPGAs”, where “[t]he proposed mapping targets all paths of LUTs and forms a frequency array” for delay variation (that satisfies a condition) when the frequencies and correlated delay times differ from the set RO parameters and correlated delay times).

Regarding claim 3, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein the first feature amount is an amount obtained by statistically processing the coordinate value of the path (Alam, abstract and sections 3 and 4 teach “This work focuses on characterizing delay variations of all the possible paths regardless of unused, partially used and fully used LUTs [look-up tables] (first feature amount is an amount obtained by statistically processing the coordinate value of the path) that helps to better differentiate between unused and recycled FPGAs…[a]n RO with above attributes provides all the possible paths for exhaustive delay characterization”, and mapping the frequencies and delay variations in a hyperplane and/or plotted clustering space (statistically processing the coordinate value of the path)).

Regarding claim 4, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 3 above; and further teach wherein the coordinate value of the path includes a coordinate value of each of two axes of a plane coordinate system, and the first feature amount includes an amount obtained by statistically processing the coordinate value of the path for each axis (Alam, section 5 teaches plotting the path frequency data into “a higher dimensional space” for “hyperplane” computations (plane coordinate system), and plotting the path frequency data into a clustering space (coordinate system) to find cluster center distances and associated map labels to the path frequency data), and 
wherein the plurality of ranges include a range in the plane coordinate system obtained by dividing each axis in the predetermined range unit (Alam, section 5 teaches plotting the path frequency data into “a higher dimensional space” for “hyperplane” computations among the plotted distribution (plane coordinate system), and plotting the path frequency data into a clustering space (coordinate system) to find cluster center distances among separate graphical clusters and associated map labels to the path frequency data).

Regarding claim 5, the combination of Alam and Sarikaya teach all the claim limitations of claim 1 above; and further teach wherein the second feature amount includes at least one of the number of registers of the path, a number of lookup tables of the path, and a frequency of a signal of the path (Alam, section sections 5-6 teach “The features in our training set are the frequencies of all paths (second feature amount includes…a frequency of a signal of the path) collected from golden (known unused) FPGAs” and “We placed 7-stage ROs that provided 8 paths…for 4-input LUTs” (second feature amount includes…a number of lookup tables of the path) and “measured the frequency array of each ROs” for training the classifiers on the array data. Further section 6 teaches “[t]he frequency array was constructed for 30 chips with three LUT structure as described in earlier sections” (second feature amount includes…a number of lookup tables of the path)).

Regarding claim 6, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein the plurality of paths are timing paths that satisfy a predetermined timing constraint (Alam, abstract and section 3 teach “This work focuses on characterizing delay variations of all the possible paths (the plurality of paths are timing paths) regardless of unused, partially used and fully used LUTs that helps to better differentiate between unused and recycled FPGAs”, and section 5 teaches “aging induced degradation affects the propagation delay of each path differently (the plurality of paths are timing paths), and can be used to clearly differentiate between aged and used FPGAs” utilizing a “decision boundary” (that satisfy a predetermined timing constraint)).

Regarding claim 7, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein when classifying the plurality of paths into the plurality of classes, the processor is configured to classify paths which are classified into a range among the plurality of ranges and have a same second feature amount, among the plurality of paths, into a class among the plurality of classes (sections 5-6 teach “We placed 7-stage ROs that provided 8 paths…for 4-input LUTs”, “The features in our training set are the frequencies of all paths collected from golden (known unused) FPGAs”, the “One class classifier maps training data into high dimensional feature (H) space via a kernel function and finds the maximal margin hyperplane from the origin iteratively (which are classified into a range among the plurality of ranges…among the plurality of paths)…This method can be imagined as a regular two-class SVM”, calculate the “distance from the hyperplane to the origin” (which are classified into a range among the plurality of ranges…among the plurality of paths), and determine a label for the data as “recycled” or “unused ” (when classifying the plurality of paths into a plurality of classes, the processor is configured to classify paths…into a class among the plurality of classes). Additionally, the training data of path frequencies and determined LUTs (have a same second feature amount, among the plurality of paths) can be plotted in clusters using “k-means” (which are classified into a range among the plurality of ranges…among the plurality of paths) and the data is then associated with the cluster “decision label (unused or recycled)” (which are classified into a range among the plurality of ranges…among the plurality of paths)).

Regarding claim 8, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein the processor is further configured to: classify the plurality of paths into a plurality of groups based on the second feature amount (Alam, abstract and section 3 teach “This work focuses on characterizing delay variations (based on the second feature amount) of all the possible paths regardless of unused, partially used and fully used LUTs that helps to better differentiate between unused and recycled FPGAs” (classify the plurality of paths into a plurality of groups), and section 5 teaches “aging induced degradation affects the propagation delay of each path differently, and can be used (based on the second feature amount) to clearly differentiate between aged and used FPGAs” (classify the plurality of paths into a plurality of groups); and further utilizing determined path “frequency” (based on the second feature amount) to classify the path data as “recycled or unused” (classify the plurality of paths into a plurality of groups)); 
classify one or more paths in a group of the plurality of groups into the plurality of ranges based on the first feature amount (Alam, abstract and section 3 teach “This work focuses on characterizing delay variations of all the possible paths regardless of unused, partially used and fully used LUTs [look-up tables] (based on the first feature amount) that helps to better differentiate between unused and recycled FPGAs”, where “[t]he proposed mapping targets all paths of LUTs and forms a frequency array” (classify one or more paths in a group of the plurality of groups into the plurality of ranges). Section 5 teaches “The features in our training set are the frequencies of all paths collected from golden (known unused) FPGAs”, the “One class classifier maps training data into high dimensional feature (H) space via a kernel function and finds the maximal margin hyperplane from the origin iteratively…This method can be imagined as a regular two-class SVM”, and determining the “distance from the hyperplane to the origin”. Additionally, the training data can be plotted in clusters using “k-means” (classify one or more paths in a group of the plurality of groups into the plurality of ranges)); and 
classify the one or more paths in the group into the plurality of classes based on a result of classifying the one or more paths in the group into the plurality of ranges (Alam, section 5 teaches “The features in our training set are the frequencies of all paths collected from golden (known unused) FPGAs”, the “One class classifier maps training data into high dimensional feature (H) space via a kernel function and finds the maximal margin hyperplane from the origin iteratively (based on a result of classifying the one or more paths in the group into the plurality of ranges)…This method can be imagined as a regular two-class SVM”, calculate the “distance from the hyperplane to the origin” (based on a result of classifying the one or more paths in the group into the plurality of ranges), and determine a label for the data as “recycled” or “unused ” (classify the one or more paths in the group into the plurality of classes). Additionally, the training data of path frequencies and determined LUTs (have a same second feature amount, among the plurality of paths) can be plotted in clusters using “k-means” (based on a result of classifying the one or more paths in the group into the plurality of ranges) and the data is then associated with the cluster “decision label (unused or recycled)” (classify the one or more paths in the group into the plurality of classes)).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (“Recycled FPGA Detection Using Exhaustive LUT Path Delay Characterization”, 2016) hereinafter Alam, in view of Farashahni et al (“FPGA based fast and high-throughput 2-slow retiming 128-bit AES encryption algorithm”, 2014) hereinafter Farashahni, in view of Pui et al (“Clock-Aware UltraScale FPGA Placement with Machine Learning Routability Prediction”, 2017) hereinafter Pui, in view of Mametjanov et al (“Autotuning FPGA design parameters for performance and power”, 2015) hereinafter Mametjanov.
Regarding claim 9, the combination of Alam, Farashahni, and Pui teach all the claim limitations of claim 1 above; and further teach wherein the path is implemented in an element, and the path is any of a route between registers on a circuit in the element, a route from an input terminal to a register on the circuit, and a route from a register to an output terminal on the circuit (Farashahni, abstract and section 3 teach “[t]he complexity of the C-slow retiming on FPGA is to find the best register allocation in the data path of the design so that by increasing the number of registers (a second feature amount that includes a number of registers of the path), relocation of the registers…and the critical path be optimally pipelined and improved”, wherein “[e]ach edge has a weight w(euv) that represents the number of registers (a second feature amount that includes a number of registers of the path) between the output of gate u and input gate v”).
The combination at least implies wherein the path is implemented in an element, and the path is any of a route between registers on a circuit in the element, a route from an input terminal to a register on the circuit, and a route from a register to an output terminal on the circuit (see mappings above); however Mametjanov teaches wherein the path is implemented in an element, and the path is any of a route between registers on a circuit in the element, a route from an input terminal to a register on the circuit, and a route from a register to an output terminal on the circuit (section 2 teaches an FPGA having logic blocks, wherein the “logic blocks consist of multiple, interconnected basic logic elements (path is implemented in an element). Each element consists of a LUT and a state-storing flip-flop (register). The logic blocks transform input to output depending on the programmed state of the registers.” (path is any of a route between registers on a circuit in the element, a route from an input terminal to a register on the circuit, and a route from a register to an output terminal on the circuit)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify analyzing FPGA path frequencies in order for accurate model classification use, as taught by Alam as modified by determining the number of registers to be used on FPGA paths as taught by Farashahni, as modified by system architecture and FPGA routing component congestion predictions by a “machine learning-based model” as taught by Pui, to include FPGA path component architecture and operations as taught by Mametjanov in order to achieve “globally optimal power consumption” and “speedups and accuracy” for FPGA architecture design and autotuning (Mametjanov, sections 2 and 6).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dai et al (“Fast and Accurate Estimation of Quality of Results in High-Level Synthesis with Machine Learning”, 2018) teaches using machine learning models for predicting component resource usage and “whether the target clock period is met” for FPGA designs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123